        Case 3:15-cv-08451-MAS-TJB Document 104-5 Filed 10/09/20 Page 1 of 1 PageID: 1296




           Riza I. Dagli, Esq.
           BRACH EICHLER, LLC
           101 Eisenhower Parkway
           Roseland, New Jersey 07068
           Ph.: (973) 403-3103
           Fax: (973) 618-5503
           rdagli@bracheichler.com


                                            UNITED STATES DISTRICT COURT
                                           FOR THE DISTRICT OF NEW JERSEY

            USI INTERNATIONAL INC.,                             : Civil Action No. 3:15-CV-08451-MAS-TJB
                                                                :
                              Plaintiff,                        :
                                                                :   ORDER GRANTING MOTION FOR
                                      v.                        :       LEAVE TO FILE A SECOND
                                                                :
            FESTO DIDACTIC INC.,                                :         AMENDED COMPLAINT
                                                                :
                              Defendant.                        :
                                                                :

                    THIS MATTER having been opened to the Court by Brach Eichler, LLC, attorneys for

           plaintiff USI International, Inc. ("USI"), on notice to Wuersch & Gering LLP, attorneys for

           defendant Festo Didactic Inc., for entry of an Order granting USI leave to file a Second Amended

           Complaint pursuant to Fed. R. Civ. P. 15(a); and the Court having considered the papers in

           support of the motion, any opposition thereto and the arguments of counsel; and for good cause

           shown:

                    IT IS on this ________ day of November, 2020;

                    ORDERED, that USI's motion be and the same hereby is granted; and it is further

                    ORDERED that USI shall file and serve its Second Amended Complaint within ______

           days of the date of this Order.

                                                         ____________________________________
                                                         Hon. Tonianne J. Bongiovanni United States
                                                         Magistrate Judge




BE:11295221.1/YAH002-277741
